DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2020 has been entered. 
Response to Amendment
Applicants’ submission, filed on 11/24/2020, in response to the rejection of claims 1-12 from the final office action (08/24/2020), by amending claims 1 and 10-11 is entered and will be addressed below.
The examiner considers “each tray may include … one or more temperature adjustment devices such as a heater” ([0077]) as support for claim 1.
Election/Restrictions
Claims 13-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention Group II and Species 1 and 3, there being no allowable generic or linking claim.
Claim Interpretations
	The following claim limitations are considered intended use:
first plurality of heaters configured to set a temperature gradient across the first material crucible”, “a first vent in fluid communication with the first material crucible; and a second plurality of heaters configured to set a temperature gradient across the second material crucible independently of the temperature gradient across the first material crucible” the operation temperature of each heater, or the resulting gradient, is an intended use of the apparatus,

The “further comprising the first material" of claim 3,
The “further comprising the second material and the third material” of claim 4,
The “wherein the first material is an organic emissive material” of claim 5,
The “during operation of the source cell in a vapor deposition system, the source cell is configured to maintain a temperature of the first crucible at a lower temperature than the second crucible” of claim 10,
The “during operation of the source cell in the vapor deposition system, the source cell is configured to maintain a temperature of the second crucible at a lower temperature than the third crucible” of claim 11, 
The “during operation of the source cell in a vapor deposition system, the source cell is configured to change the temperature of the first crucible and temperature of the second crucible over time” of claim 12, 

It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter, 618 F.2d at In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01). 

	The “a first vent” of claim 1 is not necessarily a vent of the first material crucible because “the first vent comprises an inverting connection between the first crucible and the second crucible” of claim 6, therefore, the first vent is a vent of the second material crucible. (Likewise, “a second vent” is a vent of the third material crucible). 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hendrix et al. (US 20150191819, hereafter ‘819), in view of Fondurulia et al. (US 20080085226, hereafter ‘226).
‘819 teaches some limitations of:
Claim 1: SOURCE REAGENT-BASED DELIVERY OF FLUID WITH HIGH MATERIAL FLUX FOR BATCH DEPOSITION (title, the claimed “A source cell for providing a material to be deposited via vapor deposition, the source cell comprising”):

the vaporizer vessel 1000, the plurality of reagent support trays 1010, 1020, 1030, and 1040, the source reagent material 1001 and other components may be heated ([0100]), The temperature control system 2950 may include any type of heat regulating system including, without limitation, strip heaters, radiant heaters, heated enclosures, circulating fluid heaters, resistant heating systems, inductive heating systems, etc., as constructed and arranged for controlled temperature operation … Temperature within the vaporizer vessel 2910 can be sensed by a thermocouple, thermistor, or any other suitable temperature sensing junction or device arranged for contacting a surface of the vaporizer vessel 2910 and/or reagent support trays (not shown in FIG. 29) (Fig. 29, [0125], 3rd to 4th sentences, the claimed “a first heater configured to set a temperature of the first material crucible”; and “a second heater configured to set a temperature of the second material crucible independently of the temperature of the first material crucible”);
nd sentence, the claimed “and a first vent in fluid communication with the first material crucible”).
Claim 2: a plurality of reagent support trays 1010, 1020, 1030, and 1040 of approximately equal size are received. The reagent support trays 1010, 1020, 1030, and 1040 are configured to receive a supply of a source reagent material 1001 that is configured or expected to generate a reagent vapor 1003 (Fig. 10, [0098], the claimed “further comprising: a third material crucible disposed downstream the second material crucible, the third material crucible comprising: a depression for holding a third material to be deposited via vapor phase deposition”); 
The redirection of the gas mixture may be accomplished through a series of oppositely disposed gas flow openings 1022, 1032, and 1042 arranged in the plurality of reagent support trays 1010, 1020, 1030, and 1040 ([0102], 2nd sentence, the claimed “and a second vent in fluid communication with the second material crucible”);
the vaporizer vessel 1000, the plurality of reagent support trays 1010, 1020, 1030, and 1040, the source reagent material 1001 and other components may be heated ([0100]), The temperature control system 2950 may include any type of heat regulating system including, without limitation, strip heaters, radiant heaters, heated enclosures, circulating fluid heaters, resistant heating systems, inductive heating systems, etc., as constructed and arranged for controlled temperature operation … Temperature within the vaporizer vessel 2910 can be sensed by a thermocouple, trays (not shown in FIG. 29) (Fig. 29, [0125], 3rd to 4th sentences, the claimed “and a third heater configured to set a temperature of the third material crucible of the temperature of the first and second material crucibles”).

‘819 further teaches that FIGS. 21-25 are side cutaway views of a reagent support tray supporting source reagent materials of different forms ([0032]) and trays of different size ([0046]).

‘819 does not teach the other limitations of: 
Claim 1: a first plurality of heaters configured to set a temperature gradient across the first material crucible;
a second plurality of heaters configured to set a temperature gradient across the second material crucible independently of the temperature gradient across the first material crucible.
Claim 2: (a third heater configured to set a temperature of the third material crucible) independently of (the temperature of the first and second material crucibles).
least a portion of the first crucible at a lower temperature than at least a portion of the second crucible.
	Claim 11: wherein, during operation of the source cell in the vapor deposition system, the source cell is configured to maintain a temperature of at least a portion of the second crucible at a lower temperature than the third crucible.

‘226 is an analogous art in the field of PRECURSOR DELIVERY SYSTEM (title), Chemical vapor deposition ([0005]), by vaporization ([0006], 2nd last sentence) a serpentine or tortuous flow path for the flow of carrier gas while it is exposed to a solid or liquid precursor source ([0009], see Fig. 8) and stacked trays (Fig. 12). ‘226 teaches that The use of a thermofoil-type heater can allow variable watt density or more than one temperature control zone. Incorporation of variable watt density or multiple temperature control zones on the heater plate 186 can make it possible to induce a temperature gradient along the flow path of the gas. This can provide a gradual heating of the reactant vapor as it moves downstream, so that condensation is avoided ([0094], 6th-7th sentences, note zones with variable watt density equivalent to a plurality of heaters). 

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted multiple zones heater th sentence). Note the temperature gradient and claims 10-11 are intended use of the apparatus but ‘226 specifically teaches these limitations.

‘819 further teach the limitations of:
	Claims 3-5: a plurality of reagent support trays 1010, 1020, 1030, and 1040 of approximately equal size are received. The reagent support trays 1010, 1020, 1030, and 1040 are configured to receive a supply of a source reagent material 1001 that is configured or expected to generate a reagent vapor 1003 (Fig. 10, [0098], the claims “further comprising the first material” of claim 3 and “further comprising the second material and the third material, and wherein the first, second, and third materials comprise the same material” of claim 4, note the material used in the evaporator, whether the same or different material, is an intended use of apparatus, not part of the apparatus, and “wherein the first material is an organic emissive material” of claim 5 is also intended use. However, ‘901 clearly teach evaporator for organic material).
	Claims 6-7: The redirection of the gas mixture may be accomplished through a series of oppositely disposed gas flow openings 1022, 1032, and 1042 arranged in the plurality of reagent support trays 1010, 1020, 1030, and 1040 ([0102], 2nd sentence, the claimed “wherein the first vent comprises an inverting connection between the first 
	Claims 8-9: the plurality of reagent support trays 1010, 1020, 1030, and 1040 are arranged in a stack ([0101], the claimed “wherein the second crucible is disposed over the first crucible” of claim 8 and “wherein the third crucible is disposed over the second crucible” of claim 9).
	Claim 12: The temperature control assembly 2950 may be configured to enable temperature cycling ([0125], 2nd sentence, the claimed “wherein, during operation of the source cell in a vapor deposition system, the source cell is configured to change the temperature of the first crucible and temperature of the second crucible over time”, note this is also an intended use of the apparatus).
Response to Arguments
Applicant's arguments filed 11/24/2020 have been fully considered but they are not convincing in light of the new grounds of rejection above.	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20090107401 is cited for inverting flow for multiple trays (Fig. 6).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870.  The examiner can normally be reached on 5:30am-2:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEATH T CHEN/Primary Examiner, Art Unit 1716